Citation Nr: 0913009	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1954.  He died in April 2004.  The appellant is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
Veteran's death.  The claims file was then transferred to the 
RO in Atlanta, Georgia; then to Newark, New Jersey.  

In January 2009, the appellant and her sister testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO in Newark.


FINDINGS OF FACT

1.  The Veteran died in April 2004 from cardiorespiratory 
arrest due to lung cancer, metastatic (non-small cell).  

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) rated 
as 70 percent disabling; glaucoma left eye rated as 10 
percent disabling; left hemicrania rated as 10 percent 
disabling; and scars of the right leg and left forehead rated 
as 0 percent disabling.  The Veteran also was considered 
totally disabled for purposes of individual unemployability.

3.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's cause of death and any 
service-connected disabilities or service.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  While the notice letter 
identified the respective responsibilities of VA and the 
appellant in substantiating the claim and included the 
general criteria for substantiating a service connection 
claim based on the cause of the Veteran's death, the 
appellant was not notified of the disabilities the Veteran 
was service-connected for during his lifetime, as required 
under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Thus, VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any notice errors did not affect the essential fairness of 
the adjudication, however, as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant and her representative through their statements and 
argument have demonstrated knowledge that the Veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
residuals of shell fragment wounds to the eye, head, and leg, 
and had a total rating for individual unemployability.  The 
appellant submitted evidence in support of her claim, as 
well.  These actions by the appellant and her representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process 
regarding the claim.  As both actual knowledge of the 
appellant's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and she has 
had a meaningful opportunity to participate in the 
development of her claim, no prejudice to the appellant will 
result from proceeding with adjudication without additional 
notice or process.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of the Veteran's 
death is denied below.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.    

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  No 
medical opinion was provided to determine whether the 
Veteran's service-connected disabilities are related to his 
death.  As discussed below, however, there is no evidence 
that any condition of service origin is related to the 
Veteran's death.  Under these circumstances, VA's duty to 
assist doctrine does not require that the appellant be 
afforded medical opinion.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA medical opinion would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant contends that the Veteran's service-connected 
PTSD prevented him from seeking adequate treatment for his 
lung cancer that ultimately led to his death.  She also 
asserts that he was exposed to Agent Orange during his 
service in Korea and this caused his lung cancer.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in April 2004 
from cardiorespiratory arrest due to lung cancer, metastatic 
(non-small cell).  At the time of the Veteran's death, 
service connection was in effect for PTSD rated as 70 percent 
disabling, glaucoma left eye rated as 10 percent disabling, 
left hemicrania rated as 10 percent disabling, and scars of 
the right leg and left forehead rated as 0 percent disabling; 
the Veteran also was considered totally disabled for purposes 
of individual unemployability.

The death certificate notes that the approximate interval 
between onset of lung cancer and death was two months.  A 
January 2004 VA treatment record notes that the Veteran had 
an abnormal chest x-ray with a right upper lobe mass most 
likely representing a malignancy; left hilar and 
aortopulmonary windows masses, which might be metastatic; two 
small nodules, right middle lobe, etiology indeterminate; and 
patchy, nodular infiltrate, left lung, possibly alveolar 
carcinoma.

A February 2004 VA treatment record shows a diagnosis of 
Stage IV non-small cell lung cancer with marginal performance 
status and poor lung function.  The diagnosis was discussed; 
there was no chance for cure.  The goal was to optimize 
pulmonary status prior to treating.  A separate record shows 
the Veteran had an incident where he was noncompliant with an 
oxygen face mask and stated that he could not breathe and had 
a choking sensation.  He reported a history of anxiety and 
claustrophobia related to military service.  He was then 
placed on oxygen via nasal cannula and was breathing well at 
present.  A March 2004 magnetic resonance imaging (MRI) 
report of the brain was ordered.  The Veteran stated that he 
was claustrophobic; so an open MRI was ordered.  He was 
treated in the VA hospital from April 5, 2004 to April 7, 
2004 for worsening shortness of breath and post-obstructive 
pneumonia and was sent home for hospice care.

An April 23, 2004 hospice treatment record notes the Veteran 
had trouble with anxiety.  He also had problems breathing and 
was coughing up blood.  On April 24, 2004, the Veteran was 
transferred out of hospice care due to terminal agitation and 
family exhaustion.  The wife was tearful in asking for help 
and noted that the Veteran had fallen twice.  He was 
transferred via ambulance and was very disoriented and easily 
agitated.  He would not let the medical staff check his blood 
pressure or pulse.  He would try to climb out of bed and had 
to be restrained.  He also refused fluid being offered.

The record shows that the Veteran's service-connected PTSD 
did not cause or substantially contribute to cause the 
Veteran's death.  While the appellant contends that the 
Veteran's PTSD interfered with his treatment for his lung 
cancer, the medical evidence shows that by the time the 
Veteran was diagnosed in February 2004, his lung cancer was 
Stage IV and the doctors stated there was no chance for cure.  
Even though he had episodes of agitation and anxiety close to 
the time of his death, had to receive oxygen via nasal 
cannula and get an open MRI due to claustrophobic feelings 
presumably related to his PTSD, and also refused liquids and 
had to be restrained, his behavior during the days prior to 
his death was not responsible for his dying.   
 
The appellant also contends that the Veteran's service in 
Korea exposed him to Agent Orange, which then led to his lung 
cancer.  The United States Department of Defense has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the demilitarized zone (DMZ) in Korea.  Lung 
cancer is one of the diseases that has been presumptively 
related to herbicide exposure. 38 C.F.R. § 309(e).  The 
Veteran's service in Korea, however, was sometime between 
January 1951 and January 1954, which was prior to the dates 
Agent Orange was used in the DMZ.  Therefore, the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case. See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e). 

Even though presumptive service connection is not warranted, 
the appellant is not precluded from establishing service 
connection for the cause of the Veteran's death on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  However, service treatment records are negative for 
any findings of lung cancer.  The first diagnosis of lung 
cancer in February 2004 was about 50 years after the 
appellant's service discharge in January 1954.  VA treatment 
records also note the Veteran had a three pack-per-day 
smoking history for 60 years.  Therefore, the record does not 
show that the Veteran's lung cancer was incurred in service.  
Additionally, none of the Veteran's other service-connected 
disabilities are shown to have any effect on the cause of the 
Veteran's death.

The appellant genuinely believes that the Veteran's service-
connected PTSD and/or exposure to Agent Orange substantially 
contributed to his death.  Her factual recitation as to the 
Veteran's agitated and noncompliant behavior right before his 
death is accepted as true.  However, as a layperson, lacking 
in medical training and expertise, the appellant cannot 
provide a competent opinion on a matter as complex as the 
etiology of the lung cancer and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record that shows no diagnosis of lung cancer 
until 2004, at which time there was no hope for cure, despite 
any effect the PTSD disability might have had; and there was 
no competent evidence demonstrating any relationship between 
the lung cancer and service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006)).  

The preponderance of the evidence is against the service 
connection claim for the cause of the Veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


